Citation Nr: 1414124	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-14 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey.  

The Veteran testified at a June 2012 hearing at the RO before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

This issue was previously presented to the Board in December 2013, at which time it was remanded for additional development.  It has now been returned to the Board.  

This appeal was processed in part using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and has reported a decline in hearing acuity since service.  

3.  The current bilateral hearing loss was incurred in service.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a bilateral hearing loss disorder.  He asserts he has bilateral hearing loss as a result of his noise exposure during service, to include exposure to rifle and machine gun fire and artillery.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

After a review of all the evidence, the Board first finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  On the question of in-service injury or disease, the Board finds the Veteran credible regarding his reports of exposure to loud noise (acoustic trauma) to both ears in service.  Service records indicate the Veteran served in the armor branch of the Army during service, confirming his reports of exposure to noise from rifles, artillery and tanks in service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Additionally, VA has already awarded the Veteran service connection for tinnitus based on exposure to acoustic trauma during service.  

The Board finds that the Veteran has a current bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  Sensorineural hearing loss of both ears was confirmed on VA clinical examination in April and May 2010 and again by VA audiological examination in September 2010.  

As the Veteran has a current bilateral hearing loss disability recognized by VA, and in-service loud noise exposure is established, the next question is whether the current hearing loss disability is related to (caused by) the in-service loud noise exposure.  The Board finds that the evidence is at least in equipoise regarding this question.  

Although the service separation audiological examination is of record and was negative for any hearing loss at that time, and there was no diagnosis of hearing loss of either ear in active service, the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The evidence of record demonstrates acoustic trauma in service, and the Veteran has reported some loss of hearing acuity at the time of service separation.  He is both competent and credible to testify regarding such observable symptomatology.  While a VA audiologist opined in September 2010 and again in December 2013 that the Veteran's current bilateral hearing loss was unrelated to military service, the Board finds this opinion to carry low probative weight.  This is because the opinion was based on the finding of normal hearing acuity at service separation.  Nevertheless, the examiner failed to address whether the in-service acoustic trauma already conceded by VA resulted in a loss of hearing acuity at a later date.  

As noted above, the Veteran is competent to report such observable symptomatology as a perceived decline in hearing acuity, and he has done so in the present case.  The Board finds such testimony to be credible and sufficient to establish a continuity of symptomatology since service.  Resolving reasonable doubt in the Veteran's favor on the question of a relationship of current hearing loss disability to service, the Board finds that the current bilateral hearing loss arose during service or within a year thereafter.  For these reasons, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107(b). 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for bilateral hearing loss.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
L. Howell
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


